TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00449-CV



                     Donald G. Hayes and Margaret A. Hayes, Appellants

                                                 v.

         William Varney, Sylvia Varney and Fredericksburg Herb Farm, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. GN000359, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



PER CURIAM

               Appellants Donald and Margaret Hayes and appellees William Varney, Sylvia Varney,

and Fredericksburg Herb Farm have filed an agreed motion to dismiss, informing this Court that the

parties have resolved their dispute and no longer desire to prosecute this appeal and requesting this

Court to dismiss the appeal with prejudice. We grant the motion and dismiss this appeal with

prejudice. Tex. R. App. P. 42.1(a)(1).



Before Justices Kidd, Yeakel and Patterson

Dismissed on Agreed Motion

Filed: October 18, 2001

Do Not Publish